DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 appears to be directed to a situation that does not arise in the printing system described.  In a case where a printing operation is performed on the second surface of the second sheet, a first sheet has already been printed and ejected from the described system of the printer.  Structurally, the printer of claim 12 appears to be identical to its parent claim 5 and thus the rejection below for claim 5 will be applied to claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US PG Pub 2010/0302298) in view of Taniguchi et al. (US PG Pub 2016/0052311).
For claims 1 and 13:  Moriyama et al. teaches a printing apparatus (see Figs. 1-7) comprising a feed roller 20, 219 configured to feed a sheet A, B (see Fig. 7, feed roller pair 23 including feed roller 20, 21, sheet is applicable to either sheet A, B both conveyed by the printing system); a conveying roller 27, 28 configured to convey the sheet A, B fed by the feed roller 20, 21 in a first direction (see Fig. 7, conveying roller pair 30 comprising either conveying roller 27, 28); a printing unit 32 configured to print on the sheet conveyed by the conveying roller 30 (see Fig. 7, see paragraph 72); a conveying path 24 (see paragraph 54) arranged between the feed roller and the conveying roller (see Fig. 7, the sheet feeding path between the roller pairs 23, 30); a reversing path 51 connected to the conveying path 24 (see Fig. 7, see paragraphs 66, 67) and configured to reverse a sheet A to be conveyed in a second direction opposite to the first direction by the conveying roller (see Fig. 7, towards the print head is the first direction by the conveying roller, arrow into the reversing path 51 constitutes the second direction); and a reversing roller 48, 49, 50 (see Fig. 7, at least any of the rollers 48, 49, 50 shown in Fig. 7) arranged in the reversing path, the apparatus comprising: a control unit configured to, in a case of performing double-sided printing on a plurality of sheets, perform an overlap reversing operation by controlling a first sheet P1 to stay in the reversing path to position at least a trailing edge of the first sheet in the second direction in the conveying path when conveying the first sheet to the reversing path by the conveying roller after completion of P1 in the conveying path).  Moriyama et al. does not teach controlling the reversing roller to convey the first sheet and a second sheet fed by the feed roller next to the first sheet, in a state in which the first sheet staying in the reversing path and a leading edge of the second sheet in the second direction overlap each other, after completion of the printing operation on a first surface of the second sheet.  However, Taniguchi et al. teaches utilizing a feed roller feeding sequential sheets of substrate 1-A, 1-B to incur an overlap of a first sheet and a leading edge of a second sheet (see Fig. 2, third part).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Moriyama et al. to control the apparatus to overlap the leading edge of the second sheet in the second direction with the trailing edge of the first sheet as taught by Taniguchi et al. in the reversing section of the printer of Moriyama et al. for the purpose of reducing the time consumed in transporting the paper
For claim 2:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus of claim 1 and Moriyama et al. teaches that the control unit controls to overlap the first sheet staying in the reversing path and the leading edge of the second sheet in the second direction in a predetermined area A in the conveying path (see Fig. 7, the area A carries both the leading edge of the second sheet P2 and the first sheet P1 in this area which is within the conveying path being the pathway 24 between the roller pair 22 and the roller pair 30).
For claim 3:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus of claim 2 and Moriyama et al. teaches that the control unit conveys the second sheet in the first direction (see Figs. 6-9) or (in an interpretation of the claim, this entire subsequent section is an alternative set of limitations not relied upon) conveys the second 20, 21 as the feed roller instead of rollers of pair 22).
For claim 5:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus of claim 4 and Moriyama et al. teaches wherein in a case where a sheet stays in the reversing path whose a first surface has been printed, the leading edge of the sheet in the second direction is stopped at a predetermined position short of the feed roller (see paragraph 126, stopped as seen in Fig. 9 short of the roller pair 23).
For claim 6:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus according to claim 2 and Taniguchi et al. teaches comprising a first pressing member 17b arranged on the conveying path and configured to bias, in a third direction (see Fig. 2, essentially up and down direction perpendicular to the left and right direction being the first and second directions) intersecting with the first direction and the second direction, the sheet conveyed by the conveying roller in the second direction, wherein the control unit controls to make the second sheet overlap the first sheet in the predetermined area by conveying the second sheet in the second direction while biasing the second sheet by the first pressing 
For claim 7:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus according to claim 6, and Taniguchi et al. shows that the first pressing member 17a is arranged upstream of the conveying roller 5, 6 in the first direction and downstream of the predetermined area (see Fig. 2, overlap portion).
For claim 8:  The combination of Moriyama et al. and Taniguchi et al. teaches the teaches apparatus according to claim 6 and Moriyama et al. further teaches a second pressing member (see Fig. 3, floor of the pathway 24 which presses upwards against each sheet to hold it in position) arranged in the conveying path and configured to bias the staying sheet in a fourth direction opposite to the third direction (see Fig. 3, the floor of the pathway presses upward, which is opposite downward being the third direction perpendicular to left and right being the first and second direction), wherein the control unit controls to make the first sheet overlap the second sheet in the predetermined area by biasing the first sheet by the second pressing member while the second sheet is conveyed in the second direction (as seen in Fig. 10).
For claim 9:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus according to claim 8 and Moriyama et al. wherein the second pressing member is arranged upstream of the predetermined area in the first direction (see Fig. 10, the floor of the pathway 24 is arranged upstream of the overlapping sheets in Fig. 10 corresponding to the predetermined area).

For claim 11:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus of claim 10 and Moriyama et al. teaches that the predetermined size is defined by a length of the reversing path (see paragraphs 188 and 189). 
For claim 12:  The combination of Moriyama et al. and Taniguchi et al. teaches the apparatus of claim 5 and the additional limitations do not appear to affect the structure of the apparatus insofar as they do not describe a situation that occurs in the printer as addressed above in the rejection under 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853